                   Case 1:19-cv-05053-JMF Document 55 Filed 02/11/20 Page 1 of 3




                                               STATE OF NEW YORK
                                         OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                                  DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                        LITIGATION BUREAU




                                                                                             February 11, 2020

        VIA ECF
        Hon. Jesse M. Furman
        United States District Court
        Southern District of New York
        40 Centre Street
        New York, NY 10007

                        Re: Sadat v. SUNY Upstate Medical University, et al., 19-cv-5053 (JMF)
        Dear Judge Furman:

               This Office represents Defendants State University of New York (“SUNY”) s/h/a State
        University of New York Upstate Medical University (“SUNY Upstate”),1 Mantosh Dewan, M.D.,
        P. Sebastian Thomas, M.D., and Carlos J. Lopez, M.D. (collectively “Defendants”) in the above-
        referenced matter. I write pursuant to Section 2(C) of Your Honor’s Individual Practice Rules to
        respond to Plaintiff’s letter motion seeking the Court’s intervention to resolve a discovery dispute.
        (Docket No. 54.)

                In this action, Plaintiff alleges that he was terminated from SUNY Upstate’s anesthesiology
        residency program and denied readmission because of his disability and in retaliation for taking a
        medical leave of absence as an accommodation for his disability. Plaintiff alleges violations of
        Title I of the Americans with Disabilities Act, 42 U.S.C. §§ 12112, 12117(a), 12203(a), et. seq.;
        Title II of the Americans with Disabilities Act, 42 U.S.C. §§ 12132, 12203(a), et. seq.; the
        Rehabilitation Act of 1973, 29 U.S.C. § 794(a) et. seq.; and the New York State Human Rights
        Law, N.Y. Exec. §§ 296(1)(a), (6), and (7).

               To prove his claims of discrimination and retaliation, Plaintiff seeks (1) the personnel files
        of medical residents, including information regarding their requests for leave or accommodations
        and the circumstances surrounding any of these individuals’ separation from their residency



        1
          As a subdivision of The State University of New York (“SUNY”), the Upstate Medical Center is not a legally
        cognizable entity separate from SUNY. See N.Y. Educ. Law §§ 351 and 352; Daniel v. American Bd. Of Emergency
        Medicine, 988 F. Supp. 127, 175 (W.D.N.Y. 1997) (discussing the legal status of a SUNY university hospital).
        Therefore, SUNY is the sole proper institutional defendant in this action.



                         28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
            Case 1:19-cv-05053-JMF Document 55 Filed 02/11/20 Page 2 of 3
Hon. Jesse M. Furman                                                                                             Page 2
February 11, 2020

programs; and (2) the records of applicants who sought admission to SUNY Upstate’s
anesthesiology residency program when Plaintiff reapplied to the program.2

       Plaintiff is not entitled to the personnel files of all medical residents at SUNY Upstate who
took a leave of absence for any reason between 2013 and 2018. That request is overly broad,
unduly burdensome, seeks irrelevant information, and is not proportional to the needs of the case.

          When ruling on motions to compel discovery of comparator evidence, courts within the
Second Circuit permit discovery only when the purported comparators satisfy the “similarly
situated in all material respects” standard. See, e.g., Barella v. Village of Freeport, 296 F.R.D. 102,
106 (E.D.N.Y. Nov. 8, 2013) (in Title VII action, permitting discovery of personnel files of 24
non-party individuals on grounds that they were all evaluated by the same individual); Metcalf v.
Yale University, 2017 WL 627423, at *4 (D. Conn. Feb. 15, 2017) (in age discrimination case,
permitting discovery where comparators were “subject to the same workplace standards and
disciplinary procedures”); Yoo v. Actimize, Inc., 2014 WL 1087974, at *1 (in disability
discrimination case in which plaintiff alleges he was denied a reasonable accommodation for a
mental disability, finding that the Magistrate Judge’s Order limiting discovery to reasonable
accommodation requests for mental health disabilities was proper); Sasikumar v. Brooklyn Hosp.
Center, 2011 WL 1642585, at *3 (E.D.N.Y. May 2, 2011) (in employment discrimination case,
allowing discovery of personnel files of 13 other employees who performed similar tasks, were
subjected to the same performance standards, and were evaluated by the same supervisors).

        “[T]he standard for comparing conduct requires a reasonably close resemblance of the facts
and circumstances of plaintiff’s and comparator’s cases.” Graham v. Long Island R.R., 230 F.3d
34, 40 (2d Cir. 2000). To determine whether a plaintiff and his/her purported comparators are
similarly situated, courts in the Second Circuit are to evaluate (1) whether they were subject to the
same workplace standards and (2) whether the conduct for which the employer imposed discipline
was of comparable seriousness. Id. Plaintiff’s discovery demands go well beyond this standard.

        Plaintiff seeks discovery of documents and information about individuals who (1) are not
disabled; (2) never requested medical leaves pursuant to the Family and Medical Leave Act
(“FMLA”); (3) were not residents in the anesthesiology residency program and therefore (4) were
subject to different program requirements, evaluation criteria, and supervision. Such individuals
are therefore not appropriate comparators, and the information sought is not relevant. Despite
Second Circuit precedent establishing that the information sought by Plaintiff is not relevant,
Plaintiff has rejected multiple compromises offered by Defendants. For example, Defendants have
offered to provide the personnel files of all anesthesiology residents who took medical leaves of
absence, including parental leave, between academic years 2013/2014 and 2017/2018, a
reasonable offer that adheres to the guidelines outlined in Graham.




2
  On February 5, 2020, prior to Plaintiff’s filing his letter, Defendants informed Plaintiff that Defendants will produce
the application files of the individuals who matched and accepted an appointment in SUNY Upstate’s anesthesiology
residency program the year that Plaintiff applied for readmission by the end of this week. SUNY does not keep or
have access to the application files of prospective residents who did not match at SUNY Upstate or who accept
residency positions elsewhere.
           Case 1:19-cv-05053-JMF Document 55 Filed 02/11/20 Page 3 of 3
Hon. Jesse M. Furman                                                                                         Page 3
February 11, 2020

       Further, Plaintiff’s request for the personnel files of any resident from any program who
took a leave of absence for any reason between 2013 and 2018 fails to meet Rule 26(b)’s
proportionality criteria. As Defendants have explained to Plaintiff, SUNY Upstate has 49
residency programs and approximately 600 residents. Although SUNY Upstate’s Department of
Human Resources (“HR”) maintains reports identifying employees who were granted medical
leaves of absence, there are no central records documenting other types of leaves of absence.3
Accordingly, to comply with Plaintiff’s requests, the six-person GME Office staff would have to
manually review the files of all 600 residents over the course of a five-year period to identify which
residents took any kind of leave absence, whether for medical reasons, military deployments,
immigration-related delays, or unspecified personal reasons.

        Plaintiff’s proposal that Defendants “inquire of departmental residency program directors
who would know if any of their residents had taken any such leaves,” Docket No. 54 at p. 2,
dismisses the realities of those who serve in that capacity. Defendants cannot merely rely on the
memories of over-extended Residency Program Directors who invariably serve not only as
Residency Program Directors but also as faculty members and practicing physicians. For one thing,
these Program Directors may not have served in those roles during the relevant time period.
Further, it is improper and in violation of Rule 26 to impose such an onerous burden on non-parties
to investigate information that is not relevant or proportional to the needs of this case.

        To balance the burden of Plaintiff’s proposed discovery and meet the proportional needs
of this case, discovery should be limited to the files of anesthesiology residents between July 1,
2013 and June 30, 2018 whose medical leave requests were processed by HR. See Metcalf, 2017
WL 627423, at *6 (limiting discovery to files maintained by Title IX office because they were
“readily accessible and contain the necessary information to determine whether the respondents
are similarly situated to the plaintiff.”). This will ensure that Defendants produce complete and
accurate information that is proportional to the needs of this case.

        We thank the Court for its consideration and attention to this matter.

                                                                        Respectfully submitted,

                                                                         /s/ JOHANE SEVERIN___
                                                                        Johane Severin
                                                                        Assistant Attorney General
                                                                        (212) 416-8565
cc: Counsel of Record (by ECF)




3
 Residents’ files are also maintained by the Graduate Medical Education Office (“GME Office”). Working in concert
with the various Residency Program Directors, the Graduate Medical Education Office staff monitors residents’
performance in their respective training programs and ensures that the programs comply with the standards set by the
Accreditation Council for Graduate Medical Education. A resident’s HR files contain medical leave-related documents
while the GME Office files will contain documents and information related to a resident’s completion of requirements,
advancement, and separation.
